FILED IN COURT OF APPEALS
                                                           12th Court of Appeals District




                                                            CATHY S. LUSK

                                                                               FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/11/2015
MOORE, DAVINA WILSON           Tr. Ct. No. 007-1664-11                             PD-1046-14
On this day, the Appellant's motion for rehearing has been denied

                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *